Exhibit 10.2

 

RESTRUCTURING AGREEMENT

 

This RESTRUCTURING AGREEMENT (this “Agreement”), dated and effective as of
July 11, 2013 (the “Effective Date”), is adopted, executed and agreed to, for
good and valuable consideration, by and among Jones Energy, Inc., a Delaware
corporation (“JEI”) and Jones Energy Holdings, LLC, a Delaware limited liability
company (“JEH”) and the undersigned Members of JEH. The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.” Capitalized terms used herein without definition shall have the
meaning set forth in the Second Restated LLC Agreement (as defined below).

 

RECITALS:

 

WHEREAS, JEH and all of its Members entered into that certain Second Amended and
Restated Limited Liability Company Agreement, dated as of December 20, 2012 (the
“Second Restated LLC Agreement”);

 

WHEREAS, Jones Energy, Inc. (“JEI”), a wholly owned subsidiary of JEH, expects
to enter into an underwriting agreement (the “IPO Underwriting Agreement”) with
the several underwriters named therein (the “Underwriters”), providing for the
initial public offering (the “IPO”) of shares of Class A common stock, par value
$0.001 per share, of JEI (the “Class A Common Stock”) and the grant of an option
to the Underwriters to purchase additional shares of Class A Common Stock (the
“Additional Shares”) within 30 days of the IPO (the “Option”);

 

WHEREAS, in connection with the IPO, it is contemplated that (i) immediately
prior to consummation of the IPO, all of the limited liability company interests
in JEH held by the current Members (the “Prior LLC Interests”) will be exchanged
for the number of units of limited liability company interest of JEH (“Units”)
determined in accordance with the provisions hereof, (ii) at the time at which
the IPO closes (the “Effective Time”), JEH will exchange its shares of common
stock of JEI for shares of Class B common stock of JEI, par value $0.001 per
share (the “Class B Common Stock”), and will immediately distribute such shares
of Class B Common Stock to the current Members in proportion to the number of
Units held by each current Member, and (iii) at the Effective Time, JEI will
contribute the net proceeds from the IPO to JEH in exchange for Units
(collectively, the “IPO Transactions”);

 

WHEREAS, if the Underwriters exercise all or any portion of the Option, (i) at
the time at which any such exercise of the Option by the Underwriters closes
(the “Option Closing”), JEI will purchase from the Members a number of Units (in
the aggregate) and a corresponding number of shares of Class B Common Stock
equal to the number of Additional Shares issued by JEI at the Option Closing,
and (ii) each surrendering Member shall be entitled to receive from JEI a cash
payment per Unit surrendered equal to the net per share cash price (i.e., net of
underwriting discounts and commissions) received by JEI for the Additional
Shares issued in such Option Closing (if all or any portion of the Option is
exercised, these transactions will be deemed to be included in the definition of
“IPO Transactions”);

 

WHEREAS, the undersigned Members wish to effect the IPO and the IPO Transactions
in accordance with the terms and conditions set forth herein;

 

WHEREAS, the Parties will have taken all corporate and limited liability company
action, as the case may be, required to approve the transactions contemplated by
this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto, each intending to be legally bound, agree
as follows:

 

ARTICLE I
IPO TRANSACTIONS

 

1.1                               Restructuring Closing.  Notwithstanding
anything contained in this Agreement to the contrary, none of the provisions of
Section 1.2 shall be operative or have any effect until the times specified in
Section 1.2, at which times all the provisions of Section 1.2 of this Agreement
shall be

 

--------------------------------------------------------------------------------


 

effective and operative in accordance with Article II, without further action by
any Party hereto.  The closing of the transactions contemplated hereby (the
“Restructuring Closing”) shall occur immediately prior to (and subject to the
occurrence of) consummation of the IPO.

 

1.2                               Exchange of Interests.

 

(a)                                 At the Restructuring Closing, each Member
agrees to exchange all the Prior LLC Interests held by such Member for a number
of Units equal to (i) 36,836,333 multiplied by (ii) such Member’s Proportionate
Share.  The “Proportionate Share” for a Member shall equal the percentage of the
distributions that such Member would have received pursuant to Section 4.1 of
the Second Restated LLC Agreement if JEH were to make distributions to the
Members in an aggregate amount equal to the implied pre-offering equity value of
JEH based on the per share initial public offering price of the Class A Common
Stock to be sold in the IPO, before the gross spread paid to the underwriters
along with related fees and expenses in connection with the offering.

 

(b)                                 At the Effective Time, JEH shall exchange
its shares of common stock of JEI for shares of Class B Common Stock and shall
distribute to each Member a number of shares of Class B Common Stock equal to
the number of Units issued to such Member at the Restructuring Closing.

 

(c)                                  At the Effective Time, JEI shall contribute
the net proceeds of the IPO to JEH in exchange for Units.

 

(d)                                 In connection with the Option Closing (if
applicable), certain Members have agreed to sell to JEI a number of Units (and a
corresponding number of shares of Class B Common Stock) equal to the number of
Additional Shares issued to the Underwriters in such Option Closing, in exchange
for a cash payment per surrendered Unit equal to the net per share cash price
(net of underwriting discounts and commissions) received by JEI for the
Additional Shares issued in such Option Closing.   The sale of Units by a Member
hereby shall be made in accordance with Section 2.1(a) of the Exchange Agreement
and the Members hereby agree that the percentage of the aggregate number of
Units (and corresponding number of shares of Class B Common Stock) that each
Member is entitled to sell hereby shall be as set forth on Schedule A hereto.

 

1.3                               Closing Deliveries.  At the Restructuring
Closing, the Members will enter into:

 

(a)                                 The Third Amended and Restated Limited
Liability Company Agreement of JEH in substantially the form attached hereto as
Exhibit A;

 

(b)                                 A Registration Rights and Stockholders
Agreement in substantially the form attached hereto as Exhibit B;

 

(c)                                  A Tax Receivable Agreement in substantially
the form attached hereto as Exhibit C; and

 

(d)                                 An Exchange Agreement in substantially the
form attached hereto as Exhibit D.

 

1.4                               Covenants.

 

(a)                                 Immediately prior to the launch of the IPO,
if required by the IPO Underwriting Agreement, each Member will enter into, or
cause their affiliates to enter into, a

 

2

--------------------------------------------------------------------------------


 

Lock-Up Agreement in substantially the form attached as Exhibit A to the IPO
Underwriting Agreement.

 

(b)                                 Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments, and
documents as any other party hereto reasonably may request in order to
consummate the IPO and the IPO Transactions and carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby or
thereby, including any action as may be necessary or appropriate (i) more fully
to assure that the applicable Parties own all of the properties, rights, titles,
interests, estates, remedies, powers and privileges granted by this Agreement,
or which are intended to be so granted and (ii) more fully and effectively to
vest in the applicable Parties and their respective successors and assigns
beneficial and record title to the interests contributed and assigned by this
Agreement or intended to be so.

 

ARTICLE II
GENERAL PROVISIONS

 

2.1                               Termination.  This Agreement shall terminate
and be of no further force and effect if the IPO has not been consummated by
August 16, 2013.

 

2.2                               Severability.  It is the desire and intent of
the parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of this Agreement or affecting the validity or enforceability of
such provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

2.3                               Entire Agreement.  This Agreement embodies the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and thereof and supersede and preempt any and all prior
and contemporaneous understandings, agreements, arrangements or representations
by or among the parties, written or oral, which may relate to the subject matter
hereof or thereof in any way.

 

2.4                               Waiver of Certain Damages.  Each party hereto
hereby waives and agrees not to seek consequential or punitive damages with
respect to any claim, controversy, or dispute arising out of or relating to this
Agreement or the breach thereof.

 

2.5                               Independence of Agreements and Covenants.  All
agreements and covenants hereunder shall be given independent effect so that if
a certain action or condition constitutes a default under a certain agreement or
covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such initial agreement or covenant.

 

2.6                               Successors and Assigns.  Except as otherwise
provided herein, this Agreement will bind and inure to the benefit of and be
enforceable by the undersigned Members and any permitted successor, transferree
or assignee of their Units. This Agreement is not otherwise assignable or
transferable.

 

2.7                               Counterparts; Validity.  This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective

 

3

--------------------------------------------------------------------------------


 

when one or more counterparts have been signed by each of the parties and
delivered (by facsimile, electronic mail or otherwise) to the other party, it
being understood that all parties need not sign the same counterpart. Any
counterpart or other signature hereupon delivered by facsimile shall be deemed
for all purposes as constituting good and valid execution and delivery of this
Agreement by such party.

 

2.8                               Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 

2.9                               No Third Party Rights.  The provisions of this
Agreement are intended to bind the Parties as to each other and are not intended
to and do not create rights in any other person or confer upon any other person
any benefits, rights or remedies, and no person is or is intended to be a third
party beneficiary of any of the provisions of this Agreement.

 

2.10                        Amendment or Modification.  This Agreement may be
amended or modified from time to time only by the written agreement of all the
Parties.  Each such instrument shall be reduced to writing and shall be
designated on its face as an amendment to this Agreement.

 

2.11                        Deed; Bill of Sale; Assignment.  To the extent
required and permitted by applicable law, this Agreement shall also constitute a
“deed,” “bill of sale” or “assignment” of the assets and interests referenced
herein.

 

[END OF PAGE]
[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

JONES ENERGY, INC.

 

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Chief Executive Officer

 

 

 

 

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Chief Executive Officer

 

 

 

 

JONES ENERGY DRILLING FUND, LP

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

 

 

JONES ENERGY EQUITY PARTNERS, LP

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

 

 

JONES ENERGY EQUITY PARTNERS II, LP

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

 

 

JONES ENERGY TEAM 3, LP

 

By: JET 3 GP, LLC

 

Its: General Partner

 

By: Jon Rex Jones Jr. Trust V

 

Its: Managing Member

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Trustee

 

Signature Page to

Restructuring Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CENTRAL PACIFIC HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Gilbert Shen

 

 

Name: Gilbert Shen

 

 

Title: Vice President

 

Signature Page to

Restructuring Agreement

 

--------------------------------------------------------------------------------


 

 

MCP (C) II JONES INTERMEDIATE LLC

 

By: Metalmark Capital Partners II GP, L.P.

 

Its: General Partner

 

By: Metalmark Capital Holdings LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

 

 

MCP II CO-INVESTMENT JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

 

 

MCP II JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

 

 

MCP II (TE) AIF JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

 

 

MCP II (CAYMAN) AIF JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

 

 

MCP II EXECUTIVE FUND JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

Signature Page to

Restructuring Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

Member

 

Percentage

 

MCP (C) II Jones Intermediate LLC

 

49.9

%

MCP II Co-Investment Jones Intermediate LLC

 

10.5

%

MCP II Jones Intermediate LLC

 

12.1

%

MCP II (TE) AIF Jones Intermediate LLC

 

11.3

%

MCP II (Cayman) AIF Jones Intermediate LLC

 

9.1

%

MCP II Executive Fund Jones Intermediate LLC

 

1.8

%

Wells Fargo Central Pacific Holdings, Inc.

 

5.3

%

 

--------------------------------------------------------------------------------